                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

MICHAEL GRADY,                                     )
                                                   )
             Plaintiff,                            )
                                                   )
       vs.                                         )           Case No. 4:19-CV-1701 NCC
                                                   )
JAMES GADDY, et al.,                               )
                                                   )
             Defendants.                           )


                                    MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of pro se plaintiff Michael Grady for leave

to commence this action without prepayment of the required filing fee. Having reviewed the

motion and the financial information submitted in support, the Court will grant the motion. See

28 U.S.C. § 1915(b)(4). However, for the reasons discussed below, the Court will dismiss this

case without prejudice. See 28 U.S.C. § 1915(e)(2).

                                             Filing Fee

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id.
        Plaintiff has submitted an application to proceed in district court without prepaying fees or

costs stating that he has no income, no money in savings, and he owns no valuable property. ECF

No. 2. Plaintiff has also filed two certifications from the Alton City Jail, where he is being held,

stating that he has no money in his jail account. ECF Nos. 9 & 10. Based on this financial

information, the Court will not assess an initial partial filing fee at this time. See 28 U.S.C. §

1915(b)(4) ("In no event shall a prisoner be prohibited from bringing a civil action ... for the

reason that the prisoner has no assets and no means by which to pay the initial partial filing fee.").

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than "legal conclusions" and "[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a "mere possibility of misconduct." Id at 679. "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id at 679.

        When reviewing a prose complaint under 28 U.S.C. § 1915, the Court accepts the well-

plead facts as true, White v. Clark, 750 F.2d 721 , 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A "liberal construction" means that if the essence of an allegation is discernible, the

district court should construe the plaintiffs complaint in a way that permits his or her claim to be



                                                 -2-
considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even prose complaints are required to allege facts which, if true, state a claim

for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

                                 The Complaint and Supplemental Filings

         Plaintiff is a pretrial detainee being held at the Alton City Jail in Alton, Illinois. 1 Plaintiff

brings this action under 42 U.S.C. § 1983, alleging violations of his civil rights against three

defendants: (1) James Gaddy (Task Force Officer with the Drug Enforcement Agency ("DEA")),

(2) Michael Reilly (Assistant United States Attorney), and (3) Dean Hoag (Assistant United

States Attorney). Plaintiffs complaint does not specify in what capacity he brings his claims

against Hoag; however, his claims against Gaddy and Reilly are brought in both their individual

and official capacities.

         Plaintiff's § 1983 claims here relate to a past criminal matter before this Court. On

March 1, 2017, a grand jury in this district found probable cause to return an indictment against

plaintiff and two other defendants for conspiracy to distribute, and possess with the intent to

distribute, five kilograms or more of cocaine. See US. v. Dillon et al. , No. 4:17-CR-95-RWS

(E.D. Mo. Mar. 1, 2017). Defendants Reilly and Hoag entered their appearances in that case on

behalf of the United States Attorney' s Office. At the time of the indictment, plaintiff was

already in custody and being detained on a different criminal charge. See US. v. Velazquez et

al. , No. 4:15-CR-404-HEA-NAB-29. On June 12, 2017, the Court granted the government leave



1 Because plaintiff is being held in Illinois, he was unsure of where to file his § 1983 complaint. As a result,
plaintiff filed a complaint in the U.S. District Court for the Southern District of Illinois making the same allegations.
Grady v. Gaddy, No. 3: l 9-CV-486-JPG (S.D. lll. May 8, 2019). The Southern District transferred that case to this
Court on July 15, 2019. See Grady v. Gaddy, No. 4:19-CV-2012-NCC (E.D. Mo. May 8, 2019). On July 18, 2019,
that case was dismissed as duplicative of this matter. Id at ECF Nos. 12 & 13.


                                                          -3-
of court to dismiss the March 1, 2017, indictment against plaintiff without prejudice. US. v.

Dillon, ECF No. 134.

            Plaintiff argues that his pretrial confinement violated the Fourth Amendment. Plaintiff

alleges that the grand jury's indictment against him in US. v. Dillon was based "exclusively on

the government's false presentation and James Gaddy's false testimony to support a finding of

probable cause." ECF No. 1 at 4. About a month after the indictment was returned, the

government produced its discovery material to the defense and plaintiff claims that there was

"absolutely no evidence whatsoever" that he had committed the crime charged. Id. Plaintiff

asserts that none of the government's wiretaps or witnesses provided evidence against him.

According to plaintiff, "he would never have been indicted, arrested, held in jail for months, 2 had

it not been for the government's presentation to the grand jury of James Gaddy's knowing,

deliberate, illegal and unconstitutional fabrication and exaggeration of evidence against him."

Id. at 8.

            Plaintiff claims that the actions of the prosecutors were "flagrant, willful or in bad faith."

Id. at 5-6. According to plaintiff, defendants Reilly and Hoag are responsible as prosecutors for

"all members on their investigative teams." Id. at 9. "Reilly had direct participation in the

constitutional violation" because he was "deliberately indifferent and authorized Gaddy's acts,"

whereas "Hoag turned a 'blind eye.' " Id. Plaintiff alleges that emails produced in US. v. Dillon

demonstrate that Reilly, Gaddy, and a DEA Intelligence Analyst colluded together "in unsavory

acts of defiance." Id.




2 Although irrelevant to the later discussion of plaintiff's legal claims in this case, the Court notes that plaintiff's
assertions of unnecessary time in pretrial confinement are meritless. Plaintiff was being detained on separate
criminal charges when the grand jury indictment was returned in U.S. v. Dillon and even now, with the dismissal of
that indictment against him, plaintiff is still being detained on those separate charges. See U.S. v. Velazquez et al.,
No. 4: l 5-CR-404-HEA-NAB-29.


                                                          -4-
         Since the filing of the original complaint in this matter, plaintiff filed three

memorandums that the Court construes as supplements to the complaint. See ECF Nos. 5-7. In

these supplements, plaintiff basically recites the same allegations made in the complaint.

However, in one of them, plaintiff does allege that his company has suffered injury as a result of

defendants' actions. ECF No. 5 at 3. Also, in another, plaintiff hand-copies portions of the

grand jury transcript and then argues that testimony before the grand jury was not compatible

with the government's evidence. ECF No. 6. Finally, plaintiff submitted a "Memorandum of

Law to Support his Claim," in which he cites to legal authority which he argues supports his

Fourth Amendment claim, including: Bivens v. Six Unknown Named Agents of the Federal

Bureau ofNarcotics, 403 U.S. 388 (1971) (holding valid federal cause of action exists under the

Fourth Amendment for damages resulting from injuries by federal agents); Franks v. Delaware,

438 U.S. 154 (1978) (holding criminal defendant entitled to Fourth Amendment hearing where

he made substantial showing that a false statement knowingly, intentionally, or with reckless

disregard for the truth, was included by the affiant in the warrant affidavit and that allegedly

false statement was necessary to the finding of probable cause); and Williams v. City of

Alexander, Ark , 772 F.3d 1307 (8th Cir. 2014) (affirming denial of qualified immunity to police

chief where plaintiff alleged he included false information and intentionally omitted facts from

warrant affidavit). ECF No. 7. Plaintiff also requests the appointment of counsel (ECF No. 3)

and seeks the incorporation of attachments as exhibits to his complaint (ECF Nos. 8 & 11).3


3In plaintiff's first motion (ECF No. 8), he seeks to include two attachments as exhibits: (1) the order from the
Southern District Court of Illinois transferring its duplicative case here (marked as Exhibit A) and (2) filings
submitted by one of plaintiff's co-defendants in the U.S. v. Dillon case, arguing prosecutorial misconduct on the part
of Michael Reilly (marked as Exhibit 8). ECF Nos. 8-1 & 8-2. Plaintiff's request to include these exhibits will be
granted; however, they do not change the Court' s evaluation of plaintiffs claims.

1n his second motion (ECF No. 11), plaintiff seeks the inclusion of "material emails and notes from affidavit for
warrants." However, plaintiff does not include copies of those emails or notes. Instead he includes hand-written
copies of portions of those items. Such copies are incomplete and lack authentication. Plaintiff's motion will be
denied; however, the Court notes that the inclusion of such items would not change the immunity analysis and
dismissal of this case.


                                                        -5-
       Plaintiff states that he has suffered no physical injuries "other than lower back from

sleeping on a steel cot." ECF No. 1 at 4. For relief, plaintiff wants the Court to find that

defendants violated his "right to be free from unreasonable seizure by arresting and detaining

him without arguable probable cause, based on fabricated evidence." Id. at 10. Although

plaintiff mentions injury to his company, he does not specifically request money damages.

                                            Discussion

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983, which was designed to provide a

"broad remedy for violations of federally protected civil rights." Monell v. Dep 't ofSoc. Servs,

436 U.S. 658,685 (1978). To state a claim under 42 U.S.C. § 1983, a plaintiff must establish:

(1) the violation of a right secured by the Constitution or laws of the United States, and (2) that

the alleged deprivation of that right was committed by a person acting under color of state law.

West v. Atkins, 487 U.S. 42, 48 (1988). A claim under Bivens, 403 U.S. 388 (1971), involves the

same analysis as one arising under 42 U.S.C. § 1983, but a Bivens action is brought against

federal officials as opposed to state officials. See Gordon v. Hansen, 168 F.3d 1109, 1113 (8th

Cir. 1999).

       The Fourth Amendment to the Constitution protects "personal privacy and dignity against

unwarranted intrusion by the State." Schmerber v. California, 384 U.S. 757, 767 (1966). It

prohibits violation of the right of the people to be secure "in their persons, houses, papers, and

effects" and "against unreasonable searches and seizures," and it provides that no warrants shall

issue except upon probable cause. U.S. CONST. AMEND. 4.

       Plaintiff alleges that defendant James Gaddy, a Task Force Officer with the DEA,

deliberately gave false testimony before the grand jury so that the grand jury would return an

indictment against plaintiff. Such allegations do not state a valid claim under § 1983. In

Rehberg v. Paulk, the Supreme Court held "that grand jury witnesses should enjoy the same



                                                -6-
immunity as witnesses at trial, ... mean[ing] that a grand jury witness has absolute immunity

from any§ 1983 claim based on the witness' testimony." 566 U.S. 356,369 (2012). The Court

also clarified that a plaintiff cannot get around this immunity by arguing that a grand jury witness

conspired to present false testimony. Id. Because Gaddy has absolute immunity from any§

1983 claim based on his grand jury testimony, plaintiff's allegations against Gaddy fail to state a

claim upon which relief may be granted and will be dismissed.

       Plaintiff also names prosecuting attorneys Michael Reilly and Dean Hoag as defendants,

and claims that they committed wrongdoing while prosecuting him. Absolute immunity also

protects prosecutors against claims arising from their initiation of a prosecution and presenting a

criminal case, even when vindictive prosecution is alleged. See Myers v. Morris, 810 F.2d 1437,

1446 (8th Cir. 1987) (prosecutorial immunity extends even to allegations of vindictive

prosecution) (abrogated on other grounds); see also Imbler v. Pachtman, 424 U.S. 409, 430-31

(1976) (prosecutors are absolutely immune from civil rights claims based on actions taken while

initiating and pursuing a criminal prosecution); Brodnicki v. City of Omaha, 75 F.3d 1261, 1266

(8th Cir. 1996) ("Absolute immunity covers prosecutorial functions such as the initiation and

pursuit of a criminal prosecution, the presentation of the state's case at trial, and other conduct

that is intimately associated with the judicial process"). Plaintiffs claims against Reilly and

Hoag are legally frivolous.

       Because all of the defendants named by plaintiff in his complaint are immune from suit

here, this case will be dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's application to proceed in district court

without prepaying fees and costs [ECF No. 2] is GRANTED. Pursuant to 28 U.S.C. §

1915(b)(4), the initial partial filing fee is waived.

                                                                                                         I
                                                  -7-

                                                                                                       __J
        IT IS FURTHER ORDERED that the institution having custody of plaintiff shall,

whenever the amount in plaintiffs prison account exceeds $10.00, send monthly payments that

equal 20 percent of the funds credited to the account the preceding month to the United States

District Court for the Eastern District of Missouri Clerk' s office, pursuant to 28 U.S.C. §

1915(b)(2), until the filing fee is paid in full.

        IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint as to any of the defendants because the complaint is legally frivolous or

fails to state a claim upon which relief can be granted, or both. Plaintiffs claims against defendants

James Gaddy, Michael Reilly, and Dean Hoag are DISMISSED without prejudice.

        IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [ECF

No. 3] is DENIED as moot.

        IT IS FURTHER ORDERED that plaintiffs motion to incorporate attachments as

exhibits [ECF No. 8] is GRANTED.

        IT IS FINALLY ORDERED that plaintiffs motion to incorporate hand-written emails

and notes as exhibits [ECF No. 11] is DENIED.

        IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

        An Order of Dismissal will accompany this Memorandum and Order.

        Dated this 18th day of September, 2019.




                                                              oss
                                                            STATES DISTRICT JUDGE
